Order filed December 6, 2018.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00634-CV
                                     ____________

           MICHAEL NAVARRO AND TAMRA NAVARRO, Appellants

                                           V.

                          BASILIO BASQUEZ, Appellee


                        On Appeal from the County Court
                               Lee County, Texas
                           Trial Court Cause No. 3435

                                       ORDER

       On November 29, 2018, appellants filed a brief that is not in compliance with
the Texas Rules of Appellate Procedure. The brief fails generally to comply with the
rules by failing to (1) state concisely all issues presented for review, (2) contain a
succinct, clear, and accurate statement of the arguments made in the body of the
brief, and (3) contain a clear and concise argument for the contentions made with
appropriate citations to authorities and to the record. See Tex. R. App. P. 38.1(f), (h),
and (i).
      Accordingly, we strike appellants’ brief filed November 29, 2018, and order
appellants to file a brief that complies with the Texas Rules of Appellate Procedure
within ten (10) days of the date of this order. See Tex. R. App. P. 38.1.

      If appellants file another brief that does not comply with Rule 38, the court
may strike the brief, prohibit appellants from filing another, and proceed as if
appellants had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief, we
may dismiss the appeal for want of prosecution. If appellants fail to timely file a
brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Donovan.